Elliott, J.
— The only question presented by this record is, whether tenants in common of a life-estate in land can maintain a suit for partition.
In equity, and at law, it has always been held that tenants in common of a life-estate in land may have compulsory partition. Freeman Co-Tenancy and Partition, section 455. Our statute has not changed this rule. Shaw v. Beers, 84 Ind. 528; Swain v. Hardin, 64 Ind. 85 ; Russell v. Russell, 48 Ind. 456; Longlois v. Longlois, 48 Ind. 60.
Judgment affirmed.